DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a lower housing, the upper housing fastened onto the lower housing, and a sound generating component as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the sound receiving surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the sound receiving surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berland (US 4,142,072).
Regarding claim 1, Berland teaches an acoustic module comprising a module housing (9) comprising an upper housing and a lower housing, wherein the upper housing of the module has a side wall and a top wall (see the side wall and the top wall for the front opening and the rear sound port in figures 1, 2, 5), the side wall has a through hole (4) formed thereon.  As broadly claimed, Berland shows a distance between an upper edge of the through hole and the top wall is greater than or equal to one half of an overall height of the side wall (figure 5), a fixing member (7, 11, 12 and/or 13), and a microphone (7 and/or 8), wherein the fixing member (7, 11, 12 and/or 13) is fastened and fixed in the upper housing (figure 5), the fixing member (11 and/or 13, figure 5) is configured to fix the microphone (7 and/or 8) on an inner surface of the top wall, and the fixing member has a sound channel (the sound channel 2, 4 and 13; or the sound channel 3, 5 and 10, figures 1, 2, 5) formed therein, through which sound channel the microphone (7 and/or 8) and the through hole (4) are connected and are in communication with each other (figures 1, 2, 5).
Berland does not specifically disclose the upper housing being configured to be capable of being fastened onto the lower housing.  However, it would have been obvious to one skilled in the art to provide any housing parts in the module housing in the system of Berland such as providing the upper housing being configured to be capable of being fastened onto the lower housing for an alternate choice and providing a better assembly to the system.  

Regarding claim 6, as broadly claimed, Berland shows that a normal line of a sound receiving surface of the microphone (7, 8) is perpendicular to the inner surface of the top wall (the wall of the housing 9 having the slide 1, figures 1, 2, 5), an extension direction of the sound channel (13) is parallel to the inner surface of the top wall, and the sound receiving surface of the microphone faces away from the inner surface of the top wall (figures 1, 2, 5).
Regarding claim 7, Berland does not specifically disclose a protective film that is provided on a sound receiving surface of the microphone (2 and/or 3, figures 1, 2, 5).  However, the Examiner takes the Office Notice that providing a protective film or a protective screen on a sound receiving surface of a microphone is well known in the art.
Therefore, it would have been obvious to one skilled in the art to provide a protective film on the sound receiving surface of the microphone in the system of Berland for better protecting the sound receiving surface and/or better providing the improved frequency characteristics in the system.
Regarding claim 9, Berland does not disclose a flexible circuit board as claimed.  However, the Examiner takes the Office Notice that providing a flexible circuit board in a microphone system is well known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the microphone in the system of Berland being provided a flexible circuit board for better providing the electrical connections in the system.

Therefore, it would have been obvious to one skilled in the art to provide the microphone system of Berland in any communications device or electronic product such as providing an electronic product comprising a microphone system or an acoustic module and a product housing, wherein the product housing has a sound receiving opening, the sound receiving opening and the through hole are in communication with each other and are positioned in alignment with each other for greater application, better providing and positioning the microphone system in a communications device.

Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Killion et al. (US 6,151,399) teaches a microphone directional microphone system providing for ease of assembly and disassembly.
Muthuswamy et al. (US 7,233,679) teaches a communication device having a microphone system that includes a microphone and an acoustic flow resistive material coupled to an audio port of the microphone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                            
HL
December 31, 2021